         Case 1:18-cv-01691-JPO Document 37 Filed 12/19/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT WILLIAMS,

                                     Plaintiff,
                                                                  18-CV-1691 (JPO)
                    -v -
                                                                       ORDER
 CLASSIC SECURITY, ET AL.,
                                    Defendant.


J. PAUL OETKEN, District Judge:

       The Court has received Plaintiff Robert Williams’s letter motion for an extension of time

in which to file an opposition to Defendant Classic Security’s motion to dismiss at Docket

Number 26. (Dkt. No. 36.) Plaintiff Robert Williams’s request for such an extension is

GRANTED. Plaintiff Robert Williams shall file an opposition to Defendant Classic Security’s

motion to dismiss on or before February 25, 2019.

       SO ORDERED.

Dated: December 18, 2018
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS
